08-3022-cv
Omollo v. Citibank, NA

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the twenty-second day of January two thousand and ten.

PRESENT:

          JOSÉ A. CABRANES,
          ROSEMARY S. POOLER,
          GERARD E. LYNCH ,
                       Circuit Judges.

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
JOHN OJWANG OMOLLO ,

                               Plaintiff-Appellant,

          v.                                                                                No. 08-3022-cv

CITIBANK , N.A., CHARLES PRINCE , CEO of Citigroup

                               Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                       John Ojwang Omollo, pro se, Johannesburg, South
                                                               Africa


FOR DEFENDANTS-APPELLEES:                                      Kevin B. Leblang (Allisa R. Goodman, on the brief),
                                                               Kramer Levin Naftalis & Frankel LLP, New York,
                                                               NY

                                                                    1
     Appeal from a judgment of the United States District Court for the Southern District of
New York (Shira A. Sheindlin, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff-appellant John Ojwang Omollo, pro se, (“plaintiff”) appeals from an order of the
District Court entered May 6, 2008, dismissing his claims against the defendants on the basis of the
doctrine of forum non conveniens. On appeal, plaintiff argues that the District Court erred in
concluding that South Africa is an adequate alternative forum and in dismissing his claims pursuant
to the doctrine of forum non conveniens. We assume the parties’ familiarity with the remaining factual
and procedural history of this case.

         We review a dismissal under the doctrine of forum non conveniens for abuse of discretion.
Norex Petroleum Ltd. v. Access Indus., Inc., 416 F.3d 146, 153 (2d Cir. 2005) (citing Iragorri v. United
Technologies Corp., 274 F.3d 65, 72 (2d Cir. 2001) (en banc)). A district court abuses its discretion in
granting a forum non conveniens dismissal when its decision “(1) rests either on an error of law or on a
clearly erroneous finding of fact, or (2) cannot be located within the range of permissible decisions,
or (3) fails to consider all the relevant factors or unreasonably balances those factors.” Pollux Holding
Ltd. v. Chase Manhattan Bank, 329 F.3d 64, 70 (2d Cir. 2003) (citation omitted).

        Here, we find no error in the District Court’s forum non conveniens analysis. Accordingly, we
affirm the judgment of the District Court substantially for the reasons stated in its May 6, 2008
Memorandum Opinion and Order. See Omollo v. Citibank, N.A., No. 07 Civ. 9259, 2008 WL
1966721 (S.D.N.Y. May 6, 2008).

                                           CONCLUSION

       We have considered all of plaintiff’s arguments and find them to be without merit. For the
foregoing reasons, the judgment of the District Court is AFFIRMED.

                                                FOR THE COURT,
                                                Catherine O’Hagan Wolfe, Clerk of Court




                                                   2